Citation Nr: 0939456	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-18 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1965 to September 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative evidence preponderates 
against a finding that the Veteran's bilateral knee 
disability is causally related to his active military 
service, and arthritis is not shown to have been manifested 
either in service or within one year after separation from 
service.

2.  The competent and probative evidence preponderates 
against a finding that the Veteran's left shoulder disability 
is causally related to his active military service, and 
arthritis is not shown to have been manifested either in 
service or within one year after separation from service.

3.  The competent and probative evidence preponderates 
against a finding that the Veteran's right ankle disability 
is causally related to his active military service, and 
arthritis is not shown to have been manifested either in 
service or within one year after separation from service.


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2009).

2.  A left shoulder disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  A right ankle disability was not incurred in or 
aggravated by service, nor may arthritis be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In October 2004, September 2005, and January 2006 VA sent the 
Veteran letters informing him of the types of evidence needed 
to substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the June 2006 rating 
decision and March 2007 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional 60 day 
period to submit more evidence.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.

Regarding the duty to assist, the RO did not afford the 
Veteran a VA examination for his claimed knee, left shoulder, 
or right ankle disorders.  In this regard, the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  




With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that there is no competent evidence of in-
service events related to a bilateral knee disorder, a left 
shoulder disorder, and a right ankle disorder, to include 
consideration of the Veteran's lay statements.  Therefore, 
the Board finds that the evidence of record does not trigger 
the necessity of an examination under 38 C.F.R. § 3.159(c), 
even considering the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303. 

An alternative method of establishing the second and/or third 
Caluza element is through a demonstration of continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances lay evidence of a nexus between the present 
disability and the symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence is sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The Veteran's service treatment records (STRs) do not show 
any complaints, treatment or diagnoses related to the knees 
or left shoulder.  He indicated that he had had a "bone, 
joint, or other deformity" on a September 1965 medical 
history report, but he checked "no" for the same condition 
on October 1965, June 1966, and September 1971 medical 
history reports.  In February 1970 he reported pain in his 
right foot, and X-rays were negative.  On a September 1971 
medical history report, he reported having never had foot 
trouble, and no abnormalities were found related to his right 
ankle.  On an April 1974 medical history report the Veteran 
reported having had a bone, joint or other deformity but no 
painful or "trick" shoulder or elbow, "trick" or locked 
knee, or foot trouble.  At an examination at that time there 
were not any abnormalities related to his knees, left 
shoulder, or right ankle.

The post-service treatment records show that in July 2004 the 
Veteran complained of a history of right knee patella pain 
for three days, recurrent, with a history of tendonitis, and 
pain on squatting.  There was occasional swelling, no 
giveaway or locking, no gout, and no degenerative joint 
disease.  Knee X-rays showed mild nonspecific degenerative 
changes in the knees.  Later in July 2004 the Veteran 
complained at VA treatment that he had throbbing knee pain at 
night and that his right knee swelled intermittently.  He was 
taking indocin, which had not helped.  The Veteran was 
diagnosed with degenerative joint disease in his knees.  

In October 2004 the Veteran complained of right foot and 
ankle pain and swelling after dropping heavy furniture five 
days before.  At March 2005 VA orthopedic treatment he 
complained of knee pain, greater on the right than the left.  
The pain woke him up at night, climbing stairs made it worse, 
and relaxation made the pain better.  There was occasional 
swelling, crepitus, and "popping for 30 years ago in the 
1970s when he was jumping in the military."  The Veteran 
denied increased ecchymosis, erythema, numbness, tingling, 
locking, decreased range of motion, or any other problems or 
concerns.  He also denied any specific event, trauma, or 
condition recently or in the past that caused injury to the 
knees.  He worked in construction and had a difficult time 
climbing ladders.  He had been able to walk for three miles 
without pain, but as of October 2004 he could only walk one 
mile.  He was using a neoprene knee brace to support the 
knee.  The treating provider advised him to rest and avoid 
activities that aggravated the knee, to use ice and 
elevation, and to perform light flexion, extension, and 
rotation exercises.

The Veteran wrote in June 2006 that he had suffered from 
constant knee pain during his military career due to required 
exercises, jump school, and daily war training.  In July 
2006, J.A.V.P., the Veteran's ex-wife, wrote that she had 
been an Army nurse and met the Veteran in Vietnam in 1968.  
They were married in Japan in 1969, then served together at 
Fort Bragg, NC.  She said the Veteran went to Jump School at 
Fort Benning but did not finish due to a right ankle injury 
that caused him to come home on crutches.  For years, his 
ankle would give way with normal walking in low-cut shoes.  
Ms. VP also wrote that the Veteran played flag football on 
post teams and hurt his shoulder numerous times while playing 
blocker, but kept playing.  In her opinion this is why he now 
has problems with his shoulder.

We recognize the sincerity of the arguments advanced by the 
Veteran that his bilateral knee disorder, left shoulder 
disorder, or a right ankle disorder are service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements by the Veteran and 
his former spouse may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the claimed knee, shoulder, and 
ankle disorders require specialized training for a 
determination as to diagnosis and causation, and are 
therefore not susceptible of lay opinions on etiology.  

After a review of the evidence, the Board finds that service 
connection has not been established for a bilateral knee 
disorder, left shoulder disorder, or a right ankle disorder.  
The STRs do not show any complaints, treatment, or diagnoses 
related to the knees or left shoulder, and the February 1970 
injury to the right foot appears from the record to have been 
of a transient nature.  Furthermore, the record does not show 
treatment for any of these disorders for over 30 years after 
the Veteran's separation from active service.  This absence 
of treatment can be considered as evidence against the claim.  
Maxson v. West, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The 
treatment records have not indicated that there is any 
relationship between these disorders and the Veteran's active 
service.  We appreciate the input from Ms. VP, and she 
clearly has medical expertise, but her letter does not 
indicate a causal rationale for the conclusion that the 
Veteran's current physical problems are related to playing 
football, or to any other injuries he sustained while he was 
in service.  Therefore, her opinion on his shoulder does not 
have probative value.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (medical opinion which contains only facts 
and conclusions has no probative value).

The Veteran and Ms. VP have alleged that there has been 
continuity of symptomatology since the Veteran's active 
service.  As noted, they are competent to report on 
observable symptoms, and the Board recognizes the medical 
expertise of Ms. VP.  See Jandreau, supra; Buchanan, supra.  
However, it is not credible, based on the entire evidentiary 
record, that the Veteran has had continuity of symptomatology 
since service.  As discussed above, there were several 
medical history reports during his active service when the 
Veteran reported having never had symptoms, and he was found 
to be normal at several examinations, including his discharge 
examination.  Therefore, continuity from any in-service 
injury symptoms forward cannot be established because the 
symptoms were not noted during service.  In addition, even if 
it is accepted that there was right ankle symptomatology 
during service based on the STRs and Ms. VP's letter, there 
has been no evidence identified or submitted which tends to 
establish any nexus between a current right ankle disorder 
and the symptoms from during the Veteran's service.  See 
Savage, 10 Vet. App. at 495-96

Because the evidence preponderates against the claim of 
service connection for a bilateral knee disorder, left 
shoulder disorder, and right ankle disorder, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a bilateral knee disorder is denied.

Service connection for a left shoulder disorder is denied.

Service connection for a right ankle disorder is denied.



___________________________
ANDREW MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


